Citation Nr: 0007187
Decision Date: 05/04/00	Archive Date: 09/08/00

DOCKET NO. 98-15 951A              DATE  MAY 04, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Chicago, Illinois

ORDER

The following corrections are made in a decision issued by the
Board in this case on March 16, 2000:

On line 2, page 3, "are met" is corrected to read "are not met."

GEORGE R. SENYK 
Member, Board of Veterans' Appeals 





Citation Nr: 0007187  
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-15 951A)     DATE
     )
     )


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for the residuals of dental 
trauma.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
November 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for dental trauma.  A Travel 
Board hearing was held at the RO in December 1999 before the 
undersigned Member of the Board.  The veteran was assisted at 
the hearing by a Veterans' Service Representative.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Teeth numbers 1, 2, and 32 were extracted in service as a 
result of trauma during service.

3.  Teeth numbers 29, 30, or 31 were not injured or damaged 
due to trauma during service, and no disorder of teeth 
numbers 29 or 30 was found during service.

4.  Decay of tooth number 31 was incurred in service; 
however, application for treatment of tooth number 31 was not 
received within one year after the veteran's separation from 
service.


     CONCLUSIONS OF LAW

1.  Service connection for teeth numbers 1, 2, and 32 for the 
purpose of obtaining VA outpatient treatment is warranted.  
38 U.S.C.A. §§ 1110, 1712, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.381, 17.161 (1999).
2.  The criteria for establishing service connection for 
teeth numbers 29 and 30 for the purpose of obtaining VA 
outpatient treatment are met.  38 U.S.C.A. §§ 1110, 1712, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.381, 17.161 
(1999).

3.  The criteria for establishing service connection for 
tooth number 31 are met; but criteria for establishing 
eligibility for outpatient treatment of that tooth are not.  
38 U.S.C.A. §§ 1110, 1712, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.381, 17.161 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for teeth in the 
right side of his mouth that he contends were injured in an 
automobile accident during service.  The veteran's service 
medical records document that he was in an automobile 
accident in April 1967, and that he sustained injury to the 
right side of his head.  VA has established service 
connection for disabilities related to head injury resulting 
from the 1967 accident.  The veteran essentially contends 
that service connection is warranted for teeth numbers 1, 2, 
29, 30, 31, and 32.  The veteran has reported, and his 
service dental records show, that teeth numbers 1, 2, and 32 
were extracted during service.  He reports that VA has 
provided root canal treatment and crowns for teeth numbers 
29, 30, and 31.  He has indicated that he is currently 
seeking treatment assistance for teeth numbers 29, 30, and 
31.

Service connection for dental disability may be granted for 
each missing or defective tooth, and each disease of the 
investing tissues, that is shown to have been incurred in or 
aggravated by service.  38 U.S.C.A. § 1712; 38 C.F.R. 
§ 3.381(b).  VA provides treatment and compensation for 
certain specified types of service-connected dental 
disorders, but provides outpatient treatment only for other 
specified types of dental disorders.  38 U.S.C.A. § 1712; 
38 C.F.R. §§ 3.381, 4.150, 17.161.  Applicable law provides 
several classes of eligibility for outpatient treatment, 
depending upon various factors, including whether or not the 
disorder resulted from trauma during service.  38 U.S.C.A. 
§ 1712; 38 C.F.R. §§ 3.381, 17.161.

The report of a service dental examination of the veteran in 
September 1965, at the time of his entry into service, does 
not indicate that he had any missing teeth at that time.  His 
service medical records reflect that he was hospitalized in 
April 1967 after being involved in an automobile accident.  
He was unconscious when he was admitted, and he had a 
laceration of the scalp and multiple body abrasions.  It was 
thought that he had a cerebral contusion.  X-rays of the 
skull showed some density in the area of the right mastoid, 
and the possibility of exudate or blood within the mastoid 
was considered.  

Service dental records indicate that tooth number 1 was 
treated for caries in February 1967.  Teeth numbers 2, 30, 
and 31 were x-rayed in June 1967.  Teeth numbers 1 and 2 were 
extracted in July 1967.  A gingivectomy at teeth numbers 31 
and 32 was performed in August 1967.  Tooth number 31 was 
treated for caries in September 1967.  Tooth number 32 was 
extracted in November 1967.  Teeth numbers 18 and 19 were 
treated for caries in August 1968.  The veteran's November 
1968 examination for separation from service indicated that 
teeth numbers 1, 2, 5, 24, and 32 were missing.

In May 1978, the veteran wrote that during service he had 
lost his right upper and lower wisdom teeth, and the molar 
next to the right upper wisdom tooth.  The veteran reported 
that x-rays taken in the months after his April 1967 
automobile accident had shown that the right upper wisdom 
tooth and the molar next to it were severely cracked.  He 
reported that in June 1967 a service dentist pulled the right 
upper wisdom tooth and molar because they were cracked, and 
pulled the right lower wisdom tooth because there would be no 
tooth opposing it.

In September 1996, the veteran wrote that he had recently 
begun to experience pain in his right lower jaw.  He reported 
that a dentist had told him that the pain was due to nerve 
damage in teeth that were damaged by a previous injury.  The 
veteran reported that he had previously received root canal 
treatment of one tooth and caps on three teeth through VA.  
He indicated that the two teeth that were capped but did not 
have root canals were causing trouble, and that he concluded 
that those teeth were previously damaged and had 
deteriorated.

In statements submitted in November 1997 and June 1998, the 
veteran asserted that problems in the teeth on the right side 
of his mouth were attributable to his automobile accident 
during service, in April 1967.  He noted that in the accident 
the right side of his head was smashed into the windshield of 
his car, and that he sustained a serious head injury and 
required several weeks of hospitalization.  He remained 
unconscious for approximately two weeks after the accident, 
and in a state of delirium for approximately four additional 
weeks after regaining consciousness.  During the 
hospitalization, while he was still delirious, he discovered 
part of a broken tooth in his mouth, and disposed of it 
without informing hospital personnel.  After he returned from 
the hospital to duty, he saw a dentist, who extracted teeth 
numbers 1 and 2.  He reported that after service VA paid for 
root canal work on tooth number 30 and crowns on teeth 
numbers 29, 30, and 31.  He asserted that additional work 
currently needed on teeth numbers 29, 30, and 31 was due to 
deterioration of the teeth attributable to the automobile 
accident in April 1967.  He believed that all the teeth on 
the right side of his mouth were injured in the accident.

At the Travel Board hearing in December 1999, the veteran 
reported that he had found and disposed of a tooth which came 
loose while he was in the hospital following the automobile 
accident in 1967.  He indicated that he received dental 
treatment in service after he returned to duty following the 
hospitalization.  He asserted that damage from the accident 
necessitated extractions of teeth numbers 1, 2, and 32during 
service.

In December 1999, Vincent L. Conforti, D.D.S., wrote that the 
veteran was his patient, and that he had reviewed the 
veteran's dental history.  Dr. Conforti stated the opinion 
that the need to extract teeth numbers 1, 2, and 32 was very 
likely the result of the trauma that the veteran sustained in 
the automobile accident in April 1967.  Dr. Conforti wrote 
that he could not relate further dental problems to that 
trauma.
A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has defined a well grounded claim as a 
plausible claim; one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The veteran's claim for service connection for residuals of 
dental trauma is supported by medical evidence of trauma to 
the right side of the head during service, medical evidence 
that three teeth from the right side of the mouth were 
extracted during service, lay evidence that injured teeth 
were discovered shortly after the head injury, and a 
dentist's opinion that specified teeth required extraction 
because of the trauma during service.  Such evidence is 
sufficient to create a well grounded claim for service 
connection for residuals of dental trauma.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a), VA has a duty to assist the 
veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a).  Here, the Board finds that the facts relevant to 
the veteran's claim have been properly developed, and that VA 
has satisfied its statutory obligation to assist him in the 
development of his claim for service connection for residuals 
of dental trauma.

The veteran's service medical records indicate that his teeth 
numbers 1, 2, and 32 were extracted during service.  As those 
extractions were incurred in service, they are service-
connected.  Treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service-connected solely for the purpose 
of establishing eligibility for outpatient dental treatment.  
38 C.F.R. § 3.381(a).  As the teeth for which the veteran has 
claimed service-connection are not affected by compensable 
disorders, service-connection of any of those teeth would be 
for the purpose of eligibility for treatment.  Medical and 
dental records reflect that the veteran sustained injury to 
the right side of his head in April 1967, and that teeth 
numbers 1, 2, and 32 were extracted later in 1967.  Taking 
into account Dr. Conforti's opinion supporting a link between 
the extraction of teeth numbers 1, 2, and 32 and the 1967 
automobile accident, the Board concludes that the evidence 
supports a finding that teeth numbers 1, 2, and 32 were 
extracted as a result of trauma during service.  The service-
connected extractions of teeth numbers 1, 2, and 32 qualify 
for Class II(a) eligibility for outpatient treatment.  Under 
Class II(a) eligibility, a service-connected noncompensable 
dental disability resulting from service trauma may be 
authorized for any treatment indicated as reasonably 
necessary for the correction of such disability.  38 C.F.R. 
§ 17.161(c).

In addition to teeth numbers 1, 2, and 32, the veteran is 
also seeking service connection for teeth numbers 29, 30, and 
31.  He contends that those teeth were also injured by trauma 
in the April 1967 automobile accident.  While medical records 
indicate that the veteran had trauma to the right side of his 
head, the claims file contains no medical evidence that teeth 
numbers 29, 30, and 31 sustained injuries due to the head 
trauma.  A lay person's opinion is not competent evidence as 
to issues of medical causation.  See Grottveit v. Brown, 5 
Vet. App. 91, 92 (1993).  The Board finds that the 
preponderance of the evidence is against a finding that the 
automobile accident resulted in injury to the veteran's teeth 
numbers 29, 30, and 31.

Service dental records do not show any treatment of tooth 
number 29.  The records indicate that tooth number 30 was x-
rayed during service, but there is no indication that any 
disorder of that tooth was found.  In the absence of dental 
evidence of a disorder of teeth numbers 29 and 30 during 
service, the Board finds that the preponderance of the 
evidence is against service connection for those teeth.

Tooth number 31 was x-rayed during service and, later in 
service, treated for caries, or decay.  As decay of that 
tooth was first noted during service, the Board finds that it 
is reasonably shown that the decay was incurred in service.  
Therefore, the decay is service-connected.  The service-
connected noncompensable condition of decay of tooth number 
31 has not been found to be related to trauma during service.  
Under VA regulations, the decay of tooth number 31 would be 
eligible for treatment for one-time correction under Class II 
eligibility.  38 C.F.R. § 17.161.  To receive one-time 
treatment under Class II eligibility, however, application 
for treatment must be made within one year after separation 
from service.  38 C.F.R. § 17.161(b)(2)(i)(B).  Thus, while 
decay of tooth number 31 is service-connected, the veteran is 
not eligible for VA treatment of that condition because any 
application for treatment was more than a year after his 
separation from service.


ORDER

Service connection of teeth numbers 1, 2, and 32 for the 
purpose of obtaining VA outpatient dental treatment is 
granted.

Service connection for teeth numbers 29 and 30 is denied.

Service connection for tooth number 31 is granted; however, 
eligibility for outpatient treatment of that tooth is denied.



           
     GEORGE R. SENYK
     Member, Board of Veterans' Appeals

 

